Citation Nr: 0105058	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of head and left leg injuries.

2. Entitlement to an increased rating for a right shoulder 
disorder, currently rated as 10 percent disabling.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from February 1953 until February 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

Entitlement to service connection for a head; right arm; and 
left leg injury were denied by an October 1955 rating 
decision.  The veteran was notified that month but did not 
file a timely appeal.  As such this decision is final, and it 
is the last final decision on any basis. 38 U.S.C.A. § 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996).

A Travel Board hearing was held in July 2000, before Michael 
D. Lyon, the Board Member rendering this decision, sitting in 
Montgomery, Alabama, who had been designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2000).  During that hearing the issue of whether 
there was new and material evidence to reopen a claim of 
entitlement to service connection for a right arm injury was 
withdrawn, and is no longer in contention.  A transcript of 
the hearing testimony is on file.

The issue of an evaluation in excess of 10 percent for a 
right shoulder disorder will be discussed in the REMAND 
section of this Board decision and consideration of the total 
rating issue will be deferred.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for head; 
and left leg injuries in an October 1955 rating decision.  
The veteran was notified that month but did not file a timely 
appeal, and the decision became final.  That decision 
represents the last final disallowance of entitlement to 
service connection on any basis.

2.  The evidence received subsequent to October 1955, with 
regard to the veteran's claim for service connection for 
head; and left leg injuries, is cumulative or redundant. 


CONCLUSION OF LAW

The October 1955 rating decision, wherein service connection 
for head; and left leg injuries was denied, is final; new and 
material evidence not having been submitted, the claim for 
service connection for head; and left leg injuries is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Hodge v. West, 155 F. 3d 1356 (Fed Cir. 
1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the new 
legislative criteria, the Board would first determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if a reasonable possibility exists that 
the claim may be substantiated, based upon all the evidence 
of record.  If the Board finds, in such circumstances, that a 
reasonable possibility exists that the claim may be 
substantiated, the claim must then be reviewed on its merits, 
which requires consideration of all of the evidence, both old 
and new.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for head, and left leg injuries by rating decision of October 
1955.  The veteran was notified of that denial, and did not 
file a timely appeal.  Consequently, that determination is 
final.  38 U.S.C.A. § 7105.  That is the last final decision 
on any basis. 

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, and a VA examination which noted a truck accident in 
which the veteran injured his right shoulder, and also 
reported injuring his head and left leg, as well.  The VA 
examination did not reveal any residuals of a head or left 
leg injury.  Thus, service connection was denied on the basis 
that there was no disability was shown.

The evidence submitted by the appellant since the October 
1955 rating decision consists, in essence of very limited 
medical treatment records primarily for cardiovascular 
disorders, and generalized arthritis.  The Board, finds these 
records to be cumulative evidence, so it is not new, and is 
not material to the issue at hand. The additional evidence 
does not contain a competent expert opinion relating any  
current head, or left leg disabilities with any in-service 
treatment, event, or complaint.  In this regard, the Board 
notes that the appellant is not qualified to make that 
medical connection. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent pertinent contentions are advanced, 
they are redundant of information previously on file.  Thus, 
this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current head, and/or left 
leg pathology and the appellant's period of active duty, the 
claim for entitlement to service connection for residuals of 
head; and left leg injuries, is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of 
head, and left leg injuries, and the claim as to this issue, 
is denied.


REMAND

As previously noted, the Veterans Claims Assistance Act of 
2000, among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, and other legal 
guidance, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.   

Specifically, at a July 2000 Travel Board Hearing, the 
veteran testified, in essence, that his right shoulder 
disability has become worse since his last VA examination in 
1998.  He has arthritis, and limited range of motion of the 
right shoulder. In addition he was recently seen and was 
receiving medication from the Anniston and Birmingham VA 
Medical Centers.  The veteran's testimony suggests recent 
additional treatment at the VA, records of which are not 
associated with the claims file.  Moreover, the Board notes 
that it has been over two years since his last VA 
examination.  Limitation of motion as demonstrated at the 
Travel Board Hearing suggested limitation to near the 
shoulder level.  Current motion should be determined by 
competent medical personnel.  Accordingly, the Board finds 
that additional development of the claim is warranted.  
Consideration of the total rating is deferred pending the 
development otherwise requested herein.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his right 
shoulder disorder not already associated 
with the claims file, including all 
previous and current treatment through 
the VAMC.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and severity of the 
orthopedic symptoms attributed to the 
service-connected right shoulder 
disorder. The entire claims folder should 
be reviewed by the examiner(s) prior to 
the examination, and a statement to that 
effect must be included in the 
examination report. The examiner(s) 
should identify, and describe, in detail 
all right shoulder pathology, which is 
related to service or the service-
connected right shoulder disorder. All 
indicated tests should be accomplished, 
and all clinical findings should be 
reported in detail, including range of 
motion studies, measured in degrees, and 
X-ray studies. Attention should be given 
to the presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment. The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected right shoulder disorder. The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
right shoulder but only that which is due 
to the service-connected right shoulder 
disorder or other right shoulder disorder 
the examiner(s) has related to service or 
the service-connected disorder. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2000) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right shoulder 
pathology found to be present. The 
examiner(s) should provide complete 
rationales for all conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  Thereafter, the claims should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

